                        Case 3:20-cv-00938-SI               Document 1-1           Filed 06/10/20          Page 1 of 6
.
                                          IN THE CIRCUIT COURT OF THE STATE OF OREGON
                                                 FOR THE COUNTY OF MULTNOMAH

    LYNDA HILLIARD,                                            }
                                                               }        Case No. 20CV 19248
                        Plaintiff,                             }
                                                               }        SUMMONS
              V.                                               }
                                                               }
    COSTCO WHOLESALE CORPORATION,                              }
    a foreign corporation,                                     }
                                                               }
                        Defendant.                             }
    -----------------}
    TO:      C T Corporation System - Registered Agent
             Costco Wholesale Corporation
             780 Commercial St SE, Suite 100
             Salem, OR 97301

              You a,·e herebJ' required /0 llfJpear and Jcfe11J the t;utli/iluintfiled against yott in lhc above-entitled c,clion within thirty
    (30) daysfrom the date ofservic:e t1/lhe .rnmmons 11ponyo11, and in cu.r,e ofyottr fai/11re to do so.for want thereof, plt1intiff(s) will
    apply to lhe court/or the relic/ demanded in the complaint.

    NOTICETOTHEDEFENDANT: READTHESEPAPERS
    CAREFULLY!                                                                            f Attorney/Author for Plaintiff
             You must "appear" in this case or the other side will
    win automatically. To "appear" you must file with the court                                                          054012
    a legal paper called a "motion" or "answer." The "motion"                 Attomey of Record for Plaintiff             Bar No. (if any)
    or "answer" must be given to the court clerk or administrator             (typed or printed)
    within 30 di1ys along with the required tiling fee. It must be
    in proper fonn and have proof of service on the plaintiff's               5778 Commercial Street SE
    attorney or, ifthe plaintiffdoes not have an auomcy, proofof              Address
    service upon the plaintiff.
                                                                             Salem        Oregon         97306       (503) 378-7744
             If you have any questions, you should see an                    City         State          Zip         Phone
    attorney immediately. If you need help in . tindine nn
    attorney, you may call the Oregon State Bar's Lawyer
    Reforral Service at (S03) 68S-4763 or toll-free in Oregon al             Trial Attorney if Other Than                 Bar No. (if any)
    (800_) 4S2- 7636.                                                        Above (typed or printed)

    STATE OF OREGON              }
                                 } s~·.
    County of Mc,rion            }

            /, the 1mder:~ig11ed am ofthe attorney.\· ofrec:ordfor the plaintiffand        tify that the foregoing is tin e.tuct anti complete
    copy ofthe original summons in the c,hnve entitled action.



    TO THE OFFICER OR OTHER PERSON SERVING THIS SUMMONS:                           are hereby directed to sen•e a true copy of this
    srmrmons, together wilh "true copy ofthe complaint menlioned therein, U/JOll the individuc,/(s) or other legal entity(ies) lo whom
    or which this summons is direc:tecl, tmd lo mc,ke your proofofservice which you shall allt1ch hereto.




          SUMMONS - Page I of I
                                               Case 3:20-cv-00938-SI          Document 1-1          Filed 06/10/20   Page 2 of 6
.             "t


                                                                                  5/28/2020 3:13 PM
                                                                                     20CV19248


                                         l

                                        2

                                        3

                                        4                         IN THE CIRCUIT COURT OF THE STATE OF OREGON
                                        s                                  FOR THE COUNTY OF MULTNOMAH
                                        6 LYNDA HILLIARD,                                       }
                                                                                                }
                                        7                            Plaintiff,                 }      Case No. 20CV19248
                                                                                               }
                                        8            v.                                        }       COMPLAINT (Personal Injury)
                                                                                               }
                                        9 COSTCO WHOLESALE CORPORATION,                        }      Not Subject to Mandatory Arbitration
                                          a foreign corporation,                               }      (Prayer: $350,000)
                                    10                                                         }
                                                                                               }      Jury Trial Requested
                                    11                              Defendant.                 }
                                                                                               }      Fee Authority: ORS 2 l.160(l)(c); $S94
                                   }2        II_ _ _...__ _ _ _ _ _ _ _ __
                                                                                               }

                                    13               COMES NOW plaintiff Lynda Hilliard (hereittafter ••Plaintiff"), by and through her

                                   14 attomeys and alleges as follows:

                                   lS                                                          I.

                                   16                The Plaintiff is an individual residing in Tigard, Washinglo11 County, Oregon.

                                   17                                                         2.
                                   18                Defendant Costco Wholesale Corporation (hereinafter "Costco") is a foreign corporation
                                   19 which is authorized to and does conduct regular and sustained business activities throughout

                                  20 Oregon, including Multnomah County. Costco operates as a wholesale and retail based

                                  21 membership club.

                                  22                                                          3.
                                  23                 Costco operates a retail warehouse, which includes an automotive tire center, located at

                                 24 7850 SW Dartmouth St., Tigard, Oregon.

                                 25
    ll011i, \l'J•II & Aniala, 1.1.f'
    Allllnll)'UI I.aw               6
                                   'l
    ~1111 c-.,.,,.,,.n:1&1 S11oet S~
    Sclom Uroi;an WJDII
    Pl, 9GJ•J"ll-7M4
    Fli••511J.JM-1Ull
    jusc•~......,s.mm                        Pagel           COMPLAINT (Personal Injury)
                                             Case 3:20-cv-00938-SI            Document 1-1         Filed 06/10/20   Page 3 of 6
.


                                       I                                                      4.
                                      2             On or about June 2, 2018, the Plaintiff entered the Costco tire center pursuant to her
                                      3 membership with Costco and was a business invitee.
                                      4                                                      5.
                                      s             As the Plaintiff walked through the retail tire center an employee of Costco, who was

                                      6 behind several stacks of tires, threw an automotive tire over the stack of tires and struck Plaintiff

                                      7 in the head knocking her to the ground.

                                      8                                                      6.

                                      9            At the time of the event described above, Costco was neg]igent in one or more of the

                                  IO following particulars:

                                  11               a).     In allowing its employee to throw tires in a retail space when it knew, or in the

                                  12                      exercise of reasonable care, should have known that patrons, such as the plaintift:

                                  13                      would be walking in the area and could be struck by a flying tire; ,

                                  14               b).    In failing to instruct its employees to refrain from throwing tires in the retail space

                                  15                      during business hours;

                                 16                c).    Jn failing to warn patmns, such as the plaintiff, that tires would be thl"own about

                                 l7                       the retail space;

                                 18                d).    fn throwing tires while patrons, such as the plaintiff, were walking around the retail

                                 19                       space without first ensuring that such activity could be performed safely.

                                20                                                           1.
                                21                 Costco's conduct, through its employees actions, constituted a reckless and outrageous

                                22 indifference to a highly unreasonable risk ofhann and further constituted a conscious indifference

                                23 to the health. safety and welfare of others, including the plaintiff.

                                24

                                25
    lla,ri!I. \V)alt& A.,.1._ 1.1.C
    Auam-,. Ill ...,..          ')6
    ~778 CumnlcH:iol S1""" Slf'
     Salm10Rs«107JO!>
     Pl>: ,DJ.J7B,. 77-1~
    I'll>' JOJ,JJII-IOIJ
    ju1•ra,§)~IGfIIG)'•.com                Page2          COMPLAINT {Personal Injury)
                                                   Case 3:20-cv-00938-SI       Document 1-1            Filed 06/10/20   Page 4 of 6
•




                                               I                                                  8.
                                               2        As a direct and proximate result ofCostco's negligence and recklessness as set forth

                                            3 above, the Plaintiff sustained the following foreseeable severe and disabling injuries:
                                           4            a).    A traumatic brain injury;
                                           s            b).     Post.concussion syndrome;

                                           6            c).    Cervical spine and spinal &l'ea injuries;
                                           7            d)     Left shoulder injury;

                                           8            e).    Headaches;

                                           9           t).     Anxiety and dep1-ession; and

                                          10           g).     Tinnitus.

                                          11                                                     9.

                                          12           Some or al1 of the injuries the Plaintiff suffered may have been made more severe on

                                          l 3 account of one or more pre.existing infinn bodily conditions; or. in the alternative, caused

                                          14 aggravations· of pre-existing conditions.

                                          1S                                                     10.

                                      16               As a direct and proximate result of Costco•s negligence and recklessness as set forth

                                      17 above= and the Plaintiff's inju1ies set forth above, the Plaintiff has suffered and will continue to

                                      I 8 sutfer pain. soreness, discomfort, fatigue~ and limitations to her normal activities of daily living

                                      19 and is entitled to nonNeconomic damages in a reasonable amount not to exceed $300,000.

                                     20                                                         11.

                                     21                As a further direct and proximate result ofCostco's negligence and recklessness, the

                                     22 Plaintiff has incurred reasonable and necessary expenses for medical and health care in the

                                    23 approximate sum of$2S,000, the exact amount to be interlineated prior to trial. The Plaintiff will

                                    24 l'equire additional medical care in the future to her economic damage currently estimated to be in

                                    2S
    ILz1ol11, \\')'Ill & ,\allll. LLC"
    Aam..,.,.111.-                  '>6
    .!L1111 C&'lld.,ffllll 51,..,. Slf'
    Solon, Orcp, 91JDII
    I'll fOJ ••n •-774t
    I'••· !OJ.J7R.IGIJ
    jusaa:,..llmilUllfflC)'l call              Pagel          COMPLAINT (Personal Injmy)
                                               Case 3:20-cv-00938-SI           Document 1-1            Filed 06/10/20     Page 5 of 6
"




                                              the sum of $20,000.

                                          2                                                    12.

                                          3            As a further direct and proximate result of Costco's negligence and recklessness, and as a

                                          4 result of the Plaintiffs inju1ics, plaintiff missed work and, accordingly, lost wages in the

                                          5 approximate sum of $5:000.

                                          6                                                     I 3.

                                        .7             The Plaintiff reserves the right to amend her complaint to ndd a claim for punitive

                                          8 damages.

                                          9                                                     14.

                                       10              The Plaintiff demands a jury trial.

                                       II              WHEREFORE: Plaintiff Lynda Hilliard prays for judgment in her favor and against

                                       12 Defendant Costco Wholesale Corporation as follows:

                                       13              a.     For non~cconomic damages in the sum of $300,000.

                                       14              b.     For economic damages in ~he approximate sum of$25,000 for reasonable and

                                       15                     necessaiy medical expenses incurred to date;

                                        16             C.     For economic damages in the l:ium of$5,000 for lost wages;

                                        17             c.      For Plaintiffs costs and disbursements incurred herein; and

                                        18             d.      For such o~er relief as the coun finds to bejust and equitable.

                                        19             DATED this ~ a y of May, 2020.

                                       20
                                                                                                          Usera, OSB No.: 054012
                                       21
                                                                                             Rand, l       . Snow, OSB No.: 075230
                                                                                             Atto        s for Plaintiff Lynda Hilliard
                                       .,,
                                       --
                                       23

                                       24

                                       25
    11,rri'- \\')'•11 Ill: Alttlll.L 1.1.f:
    .,umrm.·l-11 I.aw
    j 778 ("ommon:ial Sm:o, S~
                                       "6
    sn:rcm UICpD 'YI.Urli(I,
    I'll; ~OJ-J7A-77~~
    Fa-:. ~1.1-:m1.1111.1
    Ju,cro.1,1:1lcnu111nmcp Ctlffl            Page 4           COMPLAINT (Personal Injury)
        Case 3:20-cv-00938-SI            Document 1-1            Filed 06/10/20             Page 6 of 6


. CT Corporation                                                          Service of Process
                                                                          Transmittal
                                                                          06/05/2020
                                                                          CT Log Number 537750517
 TO:      Laura Aznavoorian, Litigation Supervisor
          Gallagher Bassett Services, Inc.
          1901 S. Meyers Rd, Suite 200C
          Oakbrook Terrace, IL 60181

 RE:      Process Served in Oregon

 FOR:     Costco Wholesale Corporation (Domestic State: WA)




 ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

 TITLE OF ACTION:                   Lynda Hilliard, Pltf. vs. Costco Wholesale Corporation., etc., Dft.
 DOCUMENT(S) SERVED:                -
 COURT/AGENCY:                      None Specified
                                    Case # 20CV19248
 NATURE OF ACTION:                  Personal Injury - Failure to Maintain Premises in a Safe Condition
 ON WHOM PROCESS WAS SERVED:        C T Corporation System, Salem, OR
 DATE AND HOUR OF SERVICE:          By Process Server on 06/05/2020 at 15:07
 JURISDICTION SERVED :              Oregon
 APPEARANCE OR ANSWER DUE:          None Specified
 ATTORNEY(S) / SENDER(S):           None Specified
 ACTION ITEMS:                      CT has retained the current log, Retain Date: 06/05/2020, Expected Purge Date:
                                    06/20/2020

                                    Image SOP

                                    Email Notification, Laura Aznavoorian laura_aznavoorian@gbtpa.com

                                    Email Notification, Zois Johnston zjohnston@costco.com

                                    Email Notification, Maureen Papier maureen_papier@gbtpa.com

 SIGNED:                            C T Corporation System
 ADDRESS:                           1999 Bryan Street
                                    Suite 900
                                    Dallas, TX 75201
 For Questions:                     866-665-5799
                                    SouthTeam2@wolterskluwer.com




                                                                          Page 1 of 1 / PP
                                                                          Information displayed on this transmittal is for CT
                                                                          Corporation's record keeping purposes only and is provided to
                                                                          the recipient for quick reference. This information does not
                                                                          constitute a legal opinion as to the nature of action, the
                                                                          amount of damages, the answer date, or any information
                                                                          contained in the documents themselves. Recipient is
                                                                          responsible for interpreting said documents and for taking
                                                                          appropriate action. Signatures on certified mail receipts
                                                                          confirm receipt of package only, not contents.
